Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

2.	The drawings are objected to because are no drawing figures 8A and 8B as detailed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

3.	The disclosure is objected to because of the following informalities: there is no brief descriptions of drawing figures 6B1 and 6B2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2013/0324059 to Lee et al.
Referring to claim 1, Lee et al. discloses a method for transmitting the location of an animal – see paragraph [0019], the method comprising, coupling a transmitter – at 10,20, powered by an energy harvesting element – at 14, to the animal – see use with animal detailed in paragraph [0019], and monitoring the transmissions of the transmitter – see for example paragraphs [0019] and [0026] thru [0028].
Referring to claim 2, Lee et al. further discloses mechanically associating the energy harvesting element with the musculoskeletal system of the animal – see piezoelectric vibration based energy harvesting detailed in paragraphs [0026] thru [0028].
Referring to claim 3, Lee et al. further discloses the musculoskeletal system of the animal includes a portion that is articulated – animals have articulated portions for movement, the element being associated with the articulating portion – see figure 1 and paragraphs [0026] thru [0028] where the element is at least associated with the articulated portion by being coupled to the animal with even non-articulated portions of the animal being associated to articulated portions of the animal given these portions being connected to each other.
Referring to claim 5, Lee et al. further discloses transmitting an acoustic signal – see paragraphs [0026] thru [0028].

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0241566 to Chakraborty et al.
Referring to claim 4, Lee et al. further discloses establishing a range of power levels in the transmitter – see paragraphs [0026] thru [0028] and paragraph [0040], but does not disclose transmitting when the power level is above the upper level and storing energy when the power lever is below the lower level. Chakraborty et al. does disclose transmitting when the power level is above the upper level and storing energy when the power lever is below the lower level – see for example paragraphs [0028] thru [0032]. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Lee et al. and add the transmitting at one power level and storing energy at a lower power level as disclosed by Chakraborty et al., so as to yield the predictable result of automatically controlling the device and controlling the power consumption of the device as desired. 
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 1 above, and further in view of U.S. Patent No. 2004/02208056 to Moore.
Referring to claim 6, Lee et al. does not disclose implanting the transmitter within the animal. Moore does disclose implanting the transmitter within the animal – see at 60 in figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lee et al. and add the transmitter implanted within the animal as disclosed by Moore, so as to yield the predictable result of ensuring the transmitter does not become removed from the animal while not interfering with movement of the animal during use. 
Referring to claim 7, Lee et al. as modified by Moore further discloses implanting the transmitter between the midline and dorsal fin of a fish – see at 60 in figure 2 of Moore. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lee et al. and add the transmitter implanted within the animal as disclosed by Moore, so as to yield the predictable result of ensuring the transmitter does not become removed from the fish while not interfering with movement of the fish during use.

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to fish tagging and tracking devices in general:
U.S. Pat. No. 4,392,236 to Sandstrom et al. — shows fish tracking device
U.S. Pat. No. 4,679,559 to Jefferts — shows animal tagging device
U.S. Pat. No. 4,790,090 to Sharber – shows animal tagging device
U.S. Pat. No. 4,970,988 to Heisey — shows fish tracking device
U.S. Pat. No. 5,324,940 to Ekstrom — shows fish tracking device
U.S. Pat. No. 8,360,327 to Clarke — shows animal tracking device

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643